36. Consequences of the entry into force of the Treaty of Lisbon for ongoing interinstitutional decision-making procedures (
(EL) Just a couple of seconds to explain the withdrawal of our amendment: we have withdrawn our amendment in the absolute and firm conviction that the Conference of Presidents, which is to examine the issue, will take very serious account of the spirit and letter of our amendment.
I would remind the House that we call in our amendment for the Commission to examine the change to the regulation on direct trade between the European Union and areas of Cyprus which are not under the control of the Republic of Cyprus.